                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NICOLE RAYFIELD
                                                    CIVIL ACTION
                  v.

 CHEYNEY     UNIVERSITY       OF NO. 19-3230
 PENNSYLVANIA, JEFFREY JONES, and
 AARON WALTON

Baylson, J.                                                                    January 16, 2020

                                       MEMORANDUM

I.     INTRODUCTION

       This Action arises from Defendant Cheyney University of Pennsylvania’s (“Cheyney

University” or “Cheyney”) termination of Plaintiff Nicole Rayfield’s employment. After Plaintiff

was dismissed, she filed a Complaint against Cheyney, Defendant Jeffrey Jones (“Jones”), and

Defendant Aaron Walton (“Walton”), which was amended to allege four counts:

       1. Count I: Discrimination, Harassment, and Retaliation on the basis of sex in
          violation of Title VII of the Civil Rights Act of 1964 (against Cheyney);

       2. Count II: Retaliation in violation of the Family and Medical Leave Act
          (“FMLA”) (against all Defendants);

       3. Count III: Wrongful Termination under Pennsylvania state law (against
          Cheyney); and

       4. Count IV: Retaliation in violation of the Pennsylvania Whistleblower Law
          (against Cheyney).

(ECF 9, Second Am. Compl. (“SAC”) ¶¶ 86–118.)

       Before this Court is Cheyney’s Motion to Dismiss under Federal Rule of Civil Procedure

12(b)(1). (ECF 13, “Cheyney’s MtD.”) Cheyney asserts that Plaintiff’s claims for FMLA

retaliation, whistleblower retaliation, and wrongful termination should be dismissed as to Cheyney

based on principles of sovereign immunity. For the reasons stated below, Cheyney’s Motion to

                                                1
Dismiss will be granted, and Plaintiff’s FMLA retaliation, whistleblower retaliation, and wrongful

termination claims against Cheyney will be dismissed without prejudice so that Plaintiff may refile

her claims in state court.

 II.   FACTUAL AND PROCEDURAL HISTORY

       Drawing from Plaintiff’s Second Amended Complaint, the factual background is as

follows. Plaintiff was the Director of the Keystone Honors Academy at Cheyney University.

(SAC ¶¶ 16-17.) Plaintiff’s duties as Director included the oversight and administration of the

Keystone scholarship program. (SAC ¶ 21.) Defendant Jones worked with Plaintiff as the

Executive Director of Enrollment Management at Cheyney. (SAC ¶ 18.) In working with

Plaintiff, Jones allegedly made inappropriate comments to Plaintiff and other female Cheyney

employees, which included asking Plaintiff “what’s cooking, good looking,” and asking a former

Provost why she was not wearing a dress or skirt “the way a woman should . . . .” (SAC ¶¶ 26,

28.)

       Plaintiff reported Jones’s behavior to multiple people at Cheyney, but Jones was never

investigated or reprimanded for his actions. (SAC ¶¶ 29–30, 37–39.) Shortly after Plaintiff made

these reports, however, the University President, Defendant Walton, cautioned Plaintiff not to

make any more complaints, (SAC ¶ 32), and Jones excluded Plaintiff from scholarship meetings

after taking over the scholarship program, (SAC ¶¶ 31, 34, 40.) Plaintiff continued to express

concern about Jones’s treatment of her, but received no response. (SAC ¶¶ 50–54.)

       After taking over the scholarship program, Jones removed scholarship information from

the website, changed the scholarship’s qualification criteria, and required his approval for all

scholarship awards. (SAC ¶¶ 40–44.) Plaintiff alleges that Jones also offered scholarships to

unqualified students (including to one of Jones’s family friend), (SAC ¶ 48(b)–(d)), and used


                                                2
scholarship funds to pay for Cheyney University expenses, (SAC ¶ 48(g)–(i).) Plaintiff raised

concerns about how Jones operated the scholarship program, but again received no response.

(SAC ¶ 49.)

       In November of 2018, Plaintiff took FMLA leave, during which she discovered a medical

condition that would require surgery. (SAC ¶¶ 55–56, 58.) Plaintiff scheduled the surgery for

February of 2019, and informed Cheyney that she would need to take a second FMLA leave. (SAC

¶¶ 59, 61–62.) Before Plaintiff received her FMLA paperwork, however, Cheyney terminated her

employment for “financial reasons.” (SAC ¶¶ 64–66.) According to Plaintiff, both Jones and

Walton were instrumental in Cheney’s decision to dismiss her. (SAC ¶ 73.)

       Plaintiff filed a complaint in this Court, (ECF 1), which she amended twice, (ECF 5, 9),

ultimately alleging claims under Title VII, the FMLA, and Pennsylvania state law against

Cheyney, Jones, and Walton.      Cheyney filed a Motion to Dismiss the FMLA retaliation,

whistleblower retaliation, and wrongful termination claims against it under Federal Rule of Civil

Procedure 12(b)(1), based on sovereign immunity. (ECF 13.) Jones and Walton have not filed

motions to dismiss. Plaintiff filed a Response to Cheney's Motion, (ECF 14, “Pl.’s Resp.”), and

Cheyney filed a Reply, (ECF 15, “Cheney’s Reply.”)

III.   LEGAL STANDARD

       Rule 12(b)(1) permits courts to dismiss claims for want of subject matter jurisdiction.

Fed.R.Civ.P. 12(b)(1). The Third Circuit has recognized that “the Eleventh Amendment is a

jurisdictional bar which deprives federal courts of subject matter jurisdiction.” Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 693 n.2 (3d Cir.1996) (citing Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98–100, (1984)). Thus, Rule 12(b)(1) serves as the proper means by

which to challenge the propriety of federal jurisdiction by reason of the Eleventh Amendment. Id.


                                               3
When challenging the court’s subject matter jurisdiction under the Eleventh Amendment, the party

asserting sovereign immunity “bears the burden of proving its applicability.” Christy v. Penn.

Tpk. Comm’n, 54 F.3d 1140, 1144 (3d Cir. 1995) (citing ITSI TV Prods. v. Agric. Ass’ns, 3 F.3d

1289 (9th Cir. 1993)).

       A challenge to subject matter jurisdiction under Rule 12(b)(1) may take two forms: a facial

attack or a factual challenge. U.S. ex rel. Atkinson v. PA. Shipbuilding Co., 473 F.3d 506, 514

(3d Cir. 2007). A pre-answer Rule 12(b)(1) motion asserting sovereign immunity under the

Eleventh Amendment is properly treated as a facial challenge. Nelson v. Commonwealth of Penn.

Dep’t of Pub. Welfare, 244 F. Supp. 2d 382, 385–86 (E.D. Pa. 2002) (Brody, J.). When

considering a facial challenge, the court “must consider the allegations of the complaint as true.”

Mortensen v. First Fed. Sav. & Loan. Ass'n, 549 F.2d 884, 891 (3d Cir.1977). The court “must

only consider the allegations of the complaint and documents referenced therein and attached

thereto, in the light most favorable to the plaintiff.” Nichole Med. Equip. & Supply, Inc. v.

TriCenturion, Inc., 694 F.3d 340, 347 (3d Cir. 2012) (quoting Gould Elecs. Inc. v. United States,

220 F.3d 169, 176 (3d Cir. 2000)).

IV.    PARTIES’ CONTENTIONS

       As a member of the Pennsylvania State System of Higher Education (the “PASSHE”),

Cheyney argues that it is an arm of the state, and thus is entitled to Pennsylvania’s sovereign

immunity. (Cheyney’s MtD 5–6.) Cheyney notes that the FMLA’s self-care provision did not

abrogate the sovereign immunity of the States, and immunity has not been waived with respect to

Plaintiff’s wrongful termination claim.    (Cheyney’s MtD 6, 8–9.)        Plaintiff’s Pennsylvania

Whistleblower Law claim is in federal court based on supplemental jurisdiction, and Cheyney




                                                4
contends that supplemental jurisdiction cannot overpower Eleventh Amendment immunity.

(Cheyney’s MtD 7.)

       Plaintiff asserts that Cheyney has not met its burden of proving that it is entitled to

immunity under the Eleventh Amendment. Plaintiff draws attention to the Third Circuit’s fact-

intensive sovereign immunity test, and argues that Cheyney has failed to meet its burden because

it did not put forth a detailed analysis of that test. (Pl.’s Resp. 6–7, 9–10.) But if this Court

concludes that Cheyney is entitled to Pennsylvania’s sovereign immunity, Plaintiff asks the Court

to transfer her claims against Cheyney to state court for adjudication in that forum. (Pl.’s Resp.

13–14.)

       Cheney resists the idea that it must undertake an extensive analysis or cite to more cases to

be entitled to sovereign immunity. Under Cheyney’s analysis, it is well-settled that universities in

the PASSHE are considered an arm of the state, and are thus entitled to the state’s sovereign

immunity. (Cheyney’s Reply 1–2.)

 V.    DISCUSSION

       This Court considered an issue like the one raised here in Bradley v. W. Chester Univ. of

Penn. State Sys. Higher Educ., No. 15-2681, 2015 WL 8468563 (E.D. Pa. Dec. 9, 2015), aff’d 880

F.3d 643 (3d Cir. 2018). In that case, Cheyney’s sister-school, West Chester University, argued it

was immune from suit under the Eleventh Amendment. Bradley, 2015 WL 8468563 at *4.

Following a body of caselaw from the Third Circuit and district courts within the Circuit, this

Court held that West Chester University, as a member of the PASSHE, was entitled to sovereign

immunity.    Id. at *3–4.   The Third Circuit affirmed, and held that the “PASSHE and its

universities,” which includes Cheyney, “are entitled to Eleventh Amendment immunity . . . .”




                                                 5
Bradley v. W. Chester Univ. of Penn. State Sys. of Higher Educ., 880 F.3d 643, 647 n.3, 660 (3d

Cir. 2018), cert. denied 139 S. Ct. 167 (2018).

        This Court will continue to follow Bradley, and finds that Cheyney is entitled to

Pennsylvania’s sovereign immunity. Because Plaintiff does not contend that Cheyney’s sovereign

immunity has been waived or abrogated, Plaintiff’s claims against Cheyney for FMLA retaliation,

whistleblower retaliation, and wrongful termination will be dismissed. 1 As in Bradley, however,

the Court will dismiss those claims without prejudice to provide Plaintiff with an opportunity to

refile her claims in state court. Bradley v. W. Chester Univ. of Penn. State Sys. Higher Educ., 182

F. Supp. 3d 195, 202 (E.D. Pa. 2016).

VI.     CONCLUSION

        For the reasons stated above, Plaintiff’s claims against Cheyney for FMLA retaliation,

whistleblower retaliation, and wrongful termination will be dismissed without prejudice. An

appropriate Order follows.

O:\CIVIL 19\19-3230 Rayfield v. Cheyney Univ\19cv3230 - Memo re MTD.docx




1
 Cheney did not move to dismiss Plaintiff’s claim in Count I under Title VII of the Civil Rights
Act of 1964. (Cheyney’s MtD 1.) Cheyney would not be entitled to sovereign immunity on Count
I because Congress abrogated Eleventh Amendment immunity when it passed the 1972
Amendments to Title VII. Fitzpatrick v. Bitzer, 427 U.S. 445, 453 n.9, 456–57 (1976).
                                                        6
